Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary

Claims 1, 10, and 19 have been amended.  Claims 11, 12, 20, 21, and 25-27 have been canceled.  Now claims 1-10, 13-19, and 22-24 are pending in the application.    

Allowable Subject Matter
Claims 1-10, 13-19, and 22-24 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-10, 13-19, and 22-24 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Non-Final Communications of 8/6/2020:  
“The closest prior art of record United States Patent Application Publication Number 2013/0132887, Amin et al, hereinafter, fails to disclose the following features of claim 1:
	
at least one processor in communication with the at least one non-transitorv Bayesian Method, Monte Carlo method, a machine learning method, or a combination thereof is directed to:

receive a real-time request associated with a terminal device, the request including at least one of a current time or a current location of the terminal device;

predict, by the order predicting module, at least one candidate order based on a plurality of parameters related to a historical departure time, a historical departure location, a historical destination, and historical order type of the plurality of historical orders and a departure time, a departure location, a destination, and an order type of the request, wherein the at least one candidate order includes at least one candidate order type corresponding to a smallest difference between an average cost of the plurality of historical orders and each of a plurality of fare rates with respect to a plurality of order types.

	While Amin, a current on-demand services to dispatch drivers and monitor fares, it does not explicitly teach “an order predicting module consisting of Bayesian Method, Monte Carlo method, a machine leaning method, or a combination thereof.”, “receive a real-time request associated with a terminal device.”, “predict, by the order predicting module, at least one candidate order 
Amin discloses “the on-demand service application 110 can determine the user's current location or pickup location (i) by using location data 177 provided by the on-demand”...which is not “each having a historical departure time within a predetermined time range based on the current time of the terminal device”.  The above combination in the current claims are not previously taught in the prior art of record, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-10, 13-19, and 22-24 are allowable over the prior art of record, and are objected to as provided above.”
	
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and 
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Burt, David, "Managing Suppliers Up to Speed", Harvard Business Review, August 1989 Pages 1-16.(Joint Ventures July-August 1989 Issue).
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624